Citation Nr: 0723169	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for residuals of 
depression.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1975 to August 1976.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2006. 

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
residuals of dental trauma, depression, PTSD and a bilateral 
foot disorder.  Additional action is necessary before the 
Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO has not provided the veteran adequate 
notice and assistance with regard to his claims.  Therefore, 
any decision to proceed in adjudicating them would prejudice 
the veteran in the disposition thereof.  

More specifically, with regard to notice, the RO sent the 
veteran several VCAA letters during the course of this 
appeal.  However, these letters do not satisfy the Court's 
holdings noted above.  This procedural defect must be cured 
on remand.  

Second, with regard to assistance, the veteran has identified 
outstanding medical evidence that is pertinent to his appeal, 
which VA has not yet endeavored to secure and associate with 
the claims file.  According to the veteran's hearing 
testimony, presented in September 2006, such evidence 
includes: the records upon which the Social Security 
Administration (SSA) relied in awarding the veteran 
disability benefits from 1995; records of pre-1998 treatment 
at VA facilities; and records of post-2004 VA and private 
treatment for dental, psychiatric and foot disorders.  
According to an April 2005 letter from Recovery Resources in 
Cleveland, Ohio, such evidence also includes records of the 
veteran's mental health treatment at that facility since 
October 26, 1995.   

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the veteran's claims for 
service connection for residuals of dental trauma and a 
bilateral foot disorder are necessary.  Post-service medical 
evidence establishes that the veteran currently has dental 
problems and a bilateral foot disorder.  In addition, service 
medical records establish that, during service, the veteran 
was noted to have a chipped tooth and reported toe/foot 
problems.  Given these facts, it is necessary to obtain a 
medical opinion addressing whether any current tooth or foot 
disorder is related to the veteran's active service, 
including the documented problems.  



The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Obtain and associate with the 
veteran's claims file all records upon 
which SSA relied in awarding the veteran 
disability benefits from 1995.  

3.  Contact the veteran and ask him to 
identify the names, addresses and dates 
of treatment of all health care providers 
who have treated the disabilities at 
issue in this appeal and whose records 
are not already in the claims file.  

4.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
identified records, including records of 
pre-1998 treatment at VA facilities, 
post-2004 VA and private treatment for 
dental, psychiatric and foot disorders, 
and mental health treatment at Recovery 
Resources since October 26, 1995.   

5.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for residuals of 
dental trauma.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the veteran's 
history of an in-service dental 
trauma resulting in a chipped tooth; 

b) opine whether the veteran 
currently has residuals of the 
chipped tooth; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for a 
bilateral foot disorder.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all foot disorders shown 
to exist; 

b) opine whether any such disorder 
is at least as likely as not related 
to the veteran's period of active 
service, including documented in-
service toe/foot complaints; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

7.  Readjudicate the claims on appeal 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




